                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                            )
   Plaintiff                                            )
                                                        )
   vs.                                                  )        No. 3:16-CR-20
                                                        )        (Collier/Guyton)
   MARK HAZELWOOD et al.,                               )
   Defendant                                            )

               MOTION REQUESTING MODIFICATION OF TERMS OF RELEASE

          Mark Hazelwood, through counsel, files this motion requesting the Court to modify the

   terms of his release to permit him to attend Easter services at New Life Gathering, and to permit

   Joanne Hazelwood’s sister Patricia Previtera-Lester to step in as third-party custodian from April

   3rd to April 14th while Mrs. Hazelwood travels.

          I.        FACTUAL BACKGROUND

          On November 13, 2018, the Court of Appeals for the Sixth Circuit granted Mr.

   Hazelwood’s request for release pending appeal. R. 21, Order, United States v. Hazelwood, No.

   18-6023 (6th Cir.). This Court continued the terms of his pretrial release, which include home

   incarceration. (Doc. 791).

          Since Mr. Hazelwood’s conviction, the Court has permitted, or the Probation Office has

   directed him, to leave his home on numerous occasions, all without incident:

                •   On February 15, 2018, Mr. Hazelwood was permitted to leave the Courthouse

                    after the verdict, and he voluntarily appeared before Magistrate Guyton the next

                    day (on February 16th) without absconding.

                •   His ankle monitor was not activated until February 17, 2018, which Mr.

                    Hazelwood knew, and yet he did not flee.




                                                    1

Case 3:16-cr-00020-CLC-HBG Document 864 Filed 03/25/19 Page 1 of 5 PageID #: 22207
            •   After the monitor was activated on February 17th, it was not functioning and

                needed to be exchanged for a new device: Mr. Hazelwood did not flee, despite his

                knowledge of the problem.

            •   On February 18, 2018, Mr. Hazelwood was permitted to leave his residence to

                attend the funeral of a close friend. He did so without any incident and without

                taking any steps to flee.

            •   On June 18, 2018, Supervising Probation Officer Josh Brown contacted Mr.

                Hazelwood, telling him that his monitor’s battery was low on power, the monitor

                would be shut off, and Mr. Hazelwood would need to appear at his office to have a

                replacement battery installed. Mr. Hazelwood complied without incident.

            •   On July 8, 2018, the Probation Office required Mr. Hazelwood’s attendance in their

                office for his Presentence interview. He attended without incident.

            •   On August 17, 2018, the Court granted Mr. Hazelwood’s request to visit his doctor

                for an upper-respiratory infection. Mr. Hazelwood attended without incident.

            •   On August 26, 2018, the Probation Office allowed Mr. Hazelwood to travel—

                unmonitored and unescorted—to his sentencing proceeding in Chattanooga, which

                he did without incident.

            •   On September 4, 2018, the Court granted Mr. Hazelwood’s request to leave his

                home to visit his daughter’s grave, and the visit occurred without incident.

            •   On November 5, 2018, the U.S. Marshals Service directed Mr. Hazelwood to

                appear in their office to sign a prison designation form. The Marshals gave Mr.

                Hazelwood a total of 90 minutes away from his home to make the trip, sign the

                paper, and return to his home: he did it in 42 minutes.


                                                 2

Case 3:16-cr-00020-CLC-HBG Document 864 Filed 03/25/19 Page 2 of 5 PageID #: 22208
                 •   On February 3, 2019, the Court again granted Mr. Hazelwood’s request to leave

                     his home to visit his daughter’s grave, and the visit occurred without incident.

                 •   From March 5-11, 2019, Mr. Hazelwood was permitted to travel to Nashville for

                     his wife’s medical procedure and recovery.

   During all of these events, Mr. Hazelwood has scrupulously abided each and every instruction

   from the Probation Office when he was allowed or required to be outside his home, or when his

   monitoring equipment failed. We again ask the Court to modify Mr. Hazelwood’s bail in two

   ways.

           First, Mr. Hazelwood requests permission to travel to his church, New Life Gathering, for

   Easter service in celebration of his faith. Second, Mr. Hazelwood also asks this Court to modify

   his bail to permit Mrs. Hazelwood’s sister, Patricia Previtera-Lester, to step in as third-party

   custodian while Mrs. Hazelwood travels.

           II.       MODIFICATION REQUEST

                     A. Request to Attend Easter Services

           Mr. Hazelwood is a devout Christian, and, “Easter is the most important Christian

   religious holiday.” (Doc. 766). The Court is aware of Mr. Hazelwood’s devotion to his

   Christian faith and his active participation in weekly Bible study through the scores of letters

   submitted at sentencing. Thus, we request that Mr. Hazelwood be permitted to attend church

   Easter morning at New Life Gathering. He will coordinate his departure and arrival times with

   Pretrial services, keeping them updated throughout as is his practice when leaving his home.

                     B. Request for Temporary Substitute Third-Party Custodian

           Mrs. Hazelwood is scheduled to travel from April 3-14, 2019. During that time, to fulfill

   the third-party custodian mandate, we ask that Mrs. Hazelwood’s sister be permitted to step in as


                                                       3

Case 3:16-cr-00020-CLC-HBG Document 864 Filed 03/25/19 Page 3 of 5 PageID #: 22209
   substitute third-party custodian. She will be informed of her duties and will sign the bond

   conditions.

          I have spoken to AUSA Trey Hamilton and he has no objection to the request to attend

   Easter services as long as Mr. Hazelwood complies with Pretrial’s instructions and defers to the

   Court. Mr. Hamilton likewise has no objection to Mrs. Hazelwood’s sister acting as substitute

   third-party custodian and defers to the Court. I have also spoken to Pretrial defers to the Court

   regarding Easter Sunday as it falls outside their ability to approve and takes no position with

   respect to Mrs. Hazelwood’s sister acting as third-party custodian.

          WHEREFORE, Mr. Hazelwood requests that this Honorable Court enter an Order

   modifying the conditions of his release allowing him to attend church on Easter Sunday and for

   Mrs. Hazelwood’s sister to step in as third-party custodian from April 3-14, 2019.

   DATED:         Knoxville, Tennessee
                  March 25, 2019
                                                        Respectfully submitted,

                                                        s/ Bradley L. Henry_________________
                                                        Bradley L. Henry (TN Bar No. 025447)
                                                        Breeding Henry Baysan PC
                                                        900 S. Gay St.
                                                        Suite 1950
                                                        Knoxville, TN 37902
                                                        (865) 670-8535
                                                        bhenry@bhblegal.com

                                                        s/ Jim Walden _________________
                                                        Walden Macht & Haran
                                                        One Battery Park Plaza
                                                        New York, New York 10004
                                                        (212) 335-2031
                                                        jwalden@wmhlaw.com




                                                    4

Case 3:16-cr-00020-CLC-HBG Document 864 Filed 03/25/19 Page 4 of 5 PageID #: 22210
                                   CERTIFICATE OF SERVICE

            I hereby certify that, on March 25, 2019, a true and correct copy of the foregoing document
   was filed on CM/ECF with the U.S. District Court for the Eastern District of Tennessee. Notice of
   this filing was served on all CM/ECF parties.

                                                        /s/ Bradley L. Henry




                                                    5

Case 3:16-cr-00020-CLC-HBG Document 864 Filed 03/25/19 Page 5 of 5 PageID #: 22211
